Citation Nr: 1525729	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-21 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1977 to October 1978.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file is under the jurisdiction of the VA RO in Montgomery, Alabama.

The issue of service connection for chronic obstructive pulmonary disease as due to in-service exposure to gasoline, jet fuel, and diesel fuel was raised by the record in the Veteran's January 2008 notice of disagreement but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he is entitled to TDIU due to his service-connected low back disability and associated bilateral lower extremity radiculopathy.

The Board remanded this claim in October 2012 to, among other things, provide the Veteran with an examination to evaluate the severity of his low back disability and obtain an opinion regarding the effect of his service-connected disabilities on his employability.  The Veteran underwent a VA examination, however, the Board finds the examination and opinion are inadequate and that an additional remand is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that where VA provides the veteran an examination, even if not statutorily obligated to do so, the examination must be adequate).

The Veteran's February 2013 VA examination revealed neurological manifestations of the Veteran's low back disability were worse than the assigned ratings reflected.  Accordingly, in March 2013 the RO issued a decision granting secondary service connection for right lower extremity radiculopathy, assigning a 20 percent evaluation, and increasing the Veteran's service-connected left lower extremity radiculopathy to 20 percent disabling.

The February 2013 VA examiner found the Veteran's bilateral radiculopathy was associated with involvement of the sciatic nerve and no additional neurological abnormalities were documented.  A review of the Veteran's VA treatment records indicates that he has diagnoses of urinary incontinence and neurogenic bladder.  Neurogenic bladder is defined as any condition of dysfunction of the urinary bladder caused by a lesion of the central or peripheral nervous system.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 222 (32nd ed. 2012).  While the Board is not concluding the Veteran's bladder issues are due to his low back disability, given the diagnoses of record, the Board finds the examiner's failure to discuss a diagnosis of neurogenic bladder as it relates to the Veteran's low back disability renders the examination and opinion incomplete and inadequate.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) ("Fulfillment of the statutory duty to assist . . . includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of the prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."); see also Marcoux v. Brown, 10 Vet. App. 3, 6 (1996) ("If [the Board] decides that the medical evidence of record is inadequate or incomplete, [the Board] has the authority, indeed the responsibility, to obtain a new medical examination.").

Accordingly, a new VA examination is required to determine the current severity of the Veteran's low back disability and related neurological manifestations.  The new examination must consider and discuss whether the Veteran's neurogenic bladder is related to his low back disability, and this discussion must contain thorough supporting rationale for the examiner's conclusion.  A new opinion regarding the effect of the Veteran's low back disability and related neurological manifestations on his employability is also required. 

On remand, the RO must also obtain any identified outstanding private and VA medical treatment records.  38 C.F.R. § 3.159(c).  Specifically, a March 2013 VA treatment note indicates the Veteran reported an in-patient stay at a local hospital, however the cause for  hospitalization is unknown.  The February 2013 VA examiner noted the Veteran had an upcoming magnetic resonance imaging (MRI) of his back scheduled with VA, yet those records are not associated with the Veteran's claims file.  On remand, the RO must contact the Veteran to ascertain the name of the hospital where he sought treatment in or around March 2013 and attempt to obtain those records if they relate to any service-connected disability.  The RO must also associate all outstanding VA medical records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and attempt to procure copies of any identified outstanding private medical records, to include records from a 2013 in-patient private hospitalization, and associate them with the Veteran's claims file.  All outstanding VA medical treatment records, to include a February 2013 MRI of the low back, must also be obtained and associated with the Veteran's claims file.

All attempts to procure these records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful efforts in this regard, in accordance with 38 C.F.R. § 3.159(e) (2014).

2.  The Veteran must then be afforded VA back and neurological examinations to determine whether the Veteran's neurogenic bladder condition is related to his low back disability and to determine the functional impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  All records in the Veteran's physical and electronic claims files must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to:

(a)  whether the Veteran's neurogenic bladder is at least as likely as not (50 percent probability or more) related to his service-connected low back disability; and 

(b)  whether the functional effects of the Veteran's service-connected disabilities, to include neurogenic bladder if the examiner deems it is related, preclude him from securing and following substantially gainful employment.

The examiner must comment on the functional impact of each separate service-connected disability on the Veteran's ability to work.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.



No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

